959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Diana COBB, Plaintiff-Appellant,v.VILLAGE OF OAKWOOD;  Edward J. Ozog, Sr., Individually andin his official capacity as Mayor of the Village of Oakwood;and Bill Blount, Individually and in his capacity asService Director of the Village of Oakwood, Defendants-Appellees.
No. 91-3647.
United States Court of Appeals, Sixth Circuit.
April 9, 1992.

Before KENNEDY and NATHANIEL R. JONES, Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Diana Cobb, appeals summary judgment for defendants, the Village of Oakwood, Mayor Edward J. Ozog, Sr., and Service Director Bill Blount, in this civil rights action claiming denial of due process in termination from municipal employment.   The district court found that Cobb, as a matter of law, had neither a vested property right in her position with the village nor a contract of employment with the village.


2
Upon consideration of the entire record, the briefs filed herein, oral arguments, and the post-argument submissions, we affirm the judgment of the district court for the reasons stated by District Court Judge Alvin I. Krenzler in his memorandum filed June 19, 1991.